Citation Nr: 0621596	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  97-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for seizure disorder, 
claimed as epilepsy.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical, thoracic, and lumbar spine.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a skin disorder, to 
include jungle rot of the feet.  

5. Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for organic brain 
syndrome.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to service connection for hypothyroidism.  

9.  Entitlement to service connection for hyperuricism.  

10.  Entitlement to service connection for disorders of the 
shoulders, arms, elbows, wrists, hands, fingers, hips, legs, 
thighs, knees, ankles, feet, and toes.  

11.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include entitlement to a separate rating for 
each ear.  


REPRESENTATION

Veteran represented by:  Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO in December 
1996 and January 1997, which denied service connection for 
the disabilities listed in this document herein above.  The 
veteran also appealed the rating decision of the RO in 
December 1996, which granted service connection and a 
noncompensable rating for tinnitus, effective in August 1996; 
he desired a higher rating.   

In August 2000, the Board remanded the case to the RO for 
additional development.  

In a January 2003 rating decision, the RO granted a 10 
percent rating for tinnitus, effective in August 1996.  The 
veteran continued his appeal for a higher rating, to include 
entitlement to a separate rating for each ear.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

It is noted that during the pendency of this appeal, the 
veteran's representative changed its name from Army and Air 
Force Mutual Aid Association to Armed Forces Service 
Corporation.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran served in the Republic of Vietnam from July 
1966 to January 1968, and while there he did not engage in 
combat with the enemy.

3.  The veteran is not shown to have manifested symptoms of a 
seizure disorder, degenerative joint disease of the spine, 
hypertension, chronic skin disorder, chronic eye disorder, 
organic brain syndrome, psychiatric disorder, hypothyroidism, 
hyperuricism, and chronic disorders of the shoulders, arms, 
elbows, wrists, hands, fingers, hips, legs, thighs, knees, 
ankles, feet, and toes, during his period of active duty or 
for many years thereafter.  

4.  There is no competent evidence to show that the veteran's 
currently diagnosed seizure disorder, claimed as epilepsy, 
had its onset during service or is otherwise related to 
service.

5.  There is no competent evidence to show that the veteran 
currently has degenerative joint disease of the cervical, 
thoracic, and lumbar spine that had its onset during service 
or is otherwise related to service.

6.  There is no competent evidence to show that the veteran's 
currently diagnosed hypertension had its onset during service 
or is otherwise related to service.

7.  There is no competent evidence to show that the veteran's 
currently diagnosed skin disorder had its onset during 
service or is otherwise related to service.

8.  The only currently diagnosed eye disorder is refractive 
error, which is not recognized as a disability for VA 
compensation purposes.  

9.  There is no competent evidence to show that the veteran 
currently has an organic brain syndrome that had its onset 
during service or is otherwise related to service.

10.  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD.  
 
11.  There is no competent evidence to show that the veteran 
currently has hypothyroidism that had its onset during 
service or is otherwise related to service.

12.  There is no competent evidence to show that the veteran 
currently has hyperuricism that had its onset during service 
or is otherwise related to service.

13.  There is no competent evidence to show that the veteran 
currently has disorders of the shoulders, arms, elbows, 
wrists, hands, fingers, hips, legs, thighs, knees, ankles, 
feet, and toes that had their onset during service or are 
otherwise related to service.

14.  From the effective date of service connection, the 
veteran has been in receipt of a 10 percent rating, which is 
the schedular maximum authorized under VA regulations, for 
service-connected bilateral tinnitus.  


	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  Epilepsy was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

2.  Degenerative joint disease of the cervical, thoracic, and 
lumbar spine was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.  Hypertension was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or be due to any Agent 
Orange exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

4.  A skin disorder was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or be due to any Agent 
Orange exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

5.  An eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

6.  An organic brain syndrome was not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

7.  The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  

8.  Hypothyroidism was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or be due to any Agent 
Orange exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

9.  Hyperuricism was not due to disease or injury that was 
incurred in or aggravated by service; nor may it be presumed 
to have been incurred in service or be due to any Agent 
Orange exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

10.  Disorders of the shoulders, arms, elbows, wrists, hands, 
fingers, hips, legs, thighs, knees, ankles, feet, and toes, 
were not due to disease or injury that was incurred in or 
aggravated by service; nor may they be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

11.  There is no legal basis for the assignment of a 
schedular evaluation in excess of 10 percent for the 
veteran's service-connected tinnitus.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (prior and 
subsequent to June 13, 2003); Smith v. Nicholson, No. 05-
7168, --- F.3d. --- , 2006 WL 1667936 (Fed. Cir. June 19, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Among other 
things, the VCAA, eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, in regard to the tinnitus issue, the Board notes 
that the U. S. Court of Appeals for Veterans Claims has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case, the facts are not in dispute 
with regard to the claim for a higher rating for tinnitus.  
Resolution of the veteran's appeal in that matter is 
dependent on interpretation of the regulations pertaining to 
the assignment of disability ratings.  As will be discussed 
below, the Board finds that the veteran is already receiving 
the maximum disability rating available for tinnitus under 
the applicable rating criteria.  Furthermore, regardless of 
whether the veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this claim does not change.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this particular claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decisions in December 1996 and January 1997, 
prior to the enactment of the VCAA.  The Board finds that the 
timing of the VCAA notice is not prejudicial to the veteran 
because it was sent prior to the recertification and transfer 
of the case to the Board in November 2004 for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  

In the VCAA notice sent to the veteran in February 2003 and 
March 2003, the RO advised him of what was required to 
prevail on his claims for service connection, what 
specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

The Board notes that the VCAA notice letters did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to the claims in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)), for the reasons that 
follow.  The veteran was provided with a copy of the rating 
decisions dated in December 1996 and January 1997 setting 
forth the general requirements of applicable law pertaining 
to claims for service connection, and was advised as to the 
nature of the evidence necessary to substantiate his claims.  
In those rating decisions, the RO also informed the veteran 
of the reasons that his claims were denied and the evidence 
it had considered in denying the claims.  The general 
advisements were reiterated in the statements of the case 
issued in January 1997 and November 1997 and in the 
supplemental statements of the case issued in July 1997 and 
November 2004.  The statements of the case and supplemental 
statements of the case also provided the veteran opportunity 
to identify or submit any evidence he wished to be considered 
in connection with his appeal.  Thus, the Board finds that 
the veteran had actual knowledge of the need to submit 
evidence pertinent to his claims and that there is no 
indication that he has additional evidence in his possession, 
not previously submitted, that is of the type that should be 
considered in assessing his claims.  Moreover, the Board 
takes note that the veteran has a representative who is 
deemed competent to offer proper guidance and counsel in 
regard to what evidence is needed to substantiate his claims 
and what his responsibility is in producing evidence in his 
possession that is relevant to his claims.  

Thus, through the VCAA notice letters, rating decisions, 
statements of the case, and supplemental statements of the 
case, the RO informed the veteran of the information and 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§§ 5102, 5103.  In short, the veteran has been notified of 
the information or evidence necessary to substantiate his 
claims and the parties responsible for obtaining that 
evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained outpatient and inpatient 
treatment records from the VA, as well as those private 
medical records for which the veteran has furnished signed 
release forms, to include treatment reports from the Missouri 
Department of Corrections.  It is noted that the veteran in 
October 2004 reported that his doctor at the Department of 
Corrections had X-rays and information pertaining to his 
spinal injuries, and the RO has obtained all records from 
that source for consideration (reports interpreting X-rays 
were not included in those records).  In that same statement, 
the veteran also indicated that he had been treated by 
various chiropractors and doctors of osteopathy since 1968, 
but he has not furnished signed release forms for the RO to 
obtain treatment records on his behalf, as he had previously 
(in February 2003 and March 2003) been requested to provide.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  A VA 
examination was conducted in September 1996.  Further, in an 
attempt to verify a claimed helicopter crash during service 
and the veteran's involvement therein, the RO requested the 
U.S. Armed Services Center for Research of Unit Records to 
search available records.  The veteran has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

The Board notes that while medical inquiry in the form of a 
VA examination in September 1996 was conducted in conjunction 
with the veteran's claims, such an effort did not produce 
medical opinions relating to etiology of the claimed 
conditions.  Nevertheless, further development to obtain 
etiological opinions is not necessary for the reason that 
follows.  The veteran has not furnished one or more of the 
following:  medical evidence of current disability, competent 
evidence of persistent or recurrent symptoms of disability 
since his discharge from active service, and competent 
medical evidence showing that his current disability may be 
related to service or injury therein.  The Board again 
emphasizes that the RO has sought to obtain all available 
records identified by the veteran, or at least informed the 
veteran of the necessity of submitting records to support his 
service connection claims.  The Board thus finds that VA has 
done everything reasonably possible to assist the veteran.  
In the Board's judgment, further delay of this case to obtain 
another examination and/or etiological opinions would be 
pointless because the status of the record as it now stands 
does not show a "reasonable possibility" that such 
assistance would aid the veteran's claims.  38 U.S.C.A. § 
5103A.  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for Service Connection

A.  Factual Background

The veteran's original claim for service connection was filed 
at the RO in August 1996.  He claims service connection is 
warranted for the following conditions:  epilepsy, 
degenerative joint disease of the spine (cervical, thoracic, 
and lumbar), hypertension, a skin disorder (to include jungle 
rot of the feet), an eye disorder, organic brain syndrome, 
PTSD, hypothyroidism, hyperuricism, and disorders of the 
shoulders, arms, elbows, wrists, hands, fingers, hips, legs, 
thighs, knees, ankles, feet, and toes.  He maintains that 
during service in Vietnam in 1966 (some records indicate 
September 1967) a helicopter in which he served as a crew 
chief was shot down by enemy fire and he was rescued.  He 
provided the name of his aircraft commander but could not 
recall the name of the pilot or gunner.  He claims that he 
suffered injuries to his head, back, leg, hands, and feet, 
but notes that neither he nor any of the aircraft crew sought 
treatment.  He alleges that he currently has epilepsy, 
degenerative joint disease of the spine, an organic brain 
syndrome, and PTSD related to that incident.  He also 
attributes the onset of other impairments such as 
hypertension, hypothyroidism, and hyperuricism to his period 
of service, on the basis of exposure to toxic chemical agents 
such as Agent Orange.  Additionally, he contends that PTSD is 
a cause of hypertension.  He claims that he has arthritis in 
various joints related to trauma experienced in service and 
that his skin condition is attributable to jungle rot.  

The veteran served on active duty from August 1965 to August 
1968.  His service personnel records, to include the DD Form 
214, indicates that his awards and decorations included the 
Vietnam Service Medal, Vietnam Campaign Medal, and National 
Defense Service Medal; that his military occupational 
specialty was as a utilities helicopter mechanic; and that he 
served in the Republic of Vietnam from July 1966 to January 
1968.  His service medical records show no complaints, 
treatment, or diagnosis of epilepsy or seizure disorder, 
degenerative joint disease of the spine, hypertension, 
chronic skin disorder, chronic eye disorder, organic brain 
syndrome, psychiatric disability, hypothyroidism, 
hyperuricism, or chronic disorders relating to the 
extremities (except for the left arm as noted below).  On a 
July 1965 report of medical history, the veteran reported 
having worn glasses in the past.  On physical examination at 
that time, his visual acuity was 20/20.  He was seen in the 
eye clinic in March 1966 with complaints of a spot on his 
right eye.  The impression was vitreous detachment of the 
right eye, and no treatment was prescribed (rather, the 
veteran was "reassured").  In November 1966, he was twice 
seen with lesions on his penis, which did not appear to be a 
venereal disease.  He was prescribed medication.  He was seen 
with lesions on his penis again in December 1967, and the 
impression was herpes simplex.  In February 1968, he was seen 
with complaints of chronic numbness of the left arm.  There 
was no diagnosis given.  

Post-service VA medical records show that in July 1983 the 
veteran requested a neurological evaluation for "seizure."  
In August 1983, he was hospitalized for five days for 
evaluation of increasing seizure-like episodes.  He reported 
that he was involved in a plane crash 16 years previously, 
followed three months later by the onset of a seizure-like 
episode.  (Some records note the crash involved a helicopter, 
and some records indicate that the veteran had a history of 
seizures, or "spells," since the age of 16.)  He indicated 
that these episodes were preceded by an occipital headache 
and numbness on the right side of his body (hand, arm, neck, 
face), and that they occurred once every six months until the 
previous month when they began increasing in intensity, 
duration, and frequency.  While hospitalized, 
electroencephalograms (EEGs) and a computerized tomography 
(CT) scan were normal, and the veteran did not experience any 
spells.  Based on the veteran's description of headaches 
preceding episodes, the diagnosis was complicated migraine.  
The veteran was seen in the neurology clinic in September 
1983, January 1984, and June 1984; his diagnosis was 
complicated migraine, with significant improvement on 
medication.  There were no indications of high blood pressure 
on any of these VA records.  

In September 1996, the veteran underwent a VA examination.  
He reported the onset of seizures in 1967 or 1968, after a 
helicopter crash, which was characterized by headaches, right 
hand and facial numbness with bilateral scotoma, and then 
confusion.  It was noted that he had been evaluated and 
diagnosed with petit mal seizures and was taking medication.  
He stated that since the helicopter crash he occasionally had 
mild pains in the neck, thoracic, and lumbar areas, which 
were relieved by aspirin.  The veteran also wore glasses for 
refractive error.  He denied any leg problems.  He reported 
tinea cruris since Vietnam, which recurred generally in the 
summer.  He also had hypertension for the past six years and 
was taking medication for it.  The examination revealed, 
among other things, a maculopapular rash on the back.  Also, 
the examiner noted that formal psychological testing was not 
performed but that the veteran denied any intrusive thoughts 
or dreams of wartime occurrences.  The diagnoses were petit 
mal seizure disorder; refractive error, corrected with 
glasses; history of cervical and thoracolumbar degenerative 
joint disease, apparently mild by history; history of tinea 
cruris, currently not active; and hypertension, not service 
connected.  

Post-service private medical records, consisting mostly of 
reports from the Missouri Department of Corrections, dated 
from 1990, show treatment for a variety of ailments, to 
include seizures, migraine headaches, hypertension, a skin 
disorder (eruptions and rash), refractive error of the eyes, 
urinary dysfunction, and arthritic joint pains.  A cardiac 
clinic intake form dated in July 1994 indicates that the 
veteran reported the onset of cephalgia at the age of 14.  
Other relevant information included lumbar back pain.  The 
diagnosis was cephalgia.  In December 1994, a CT scan of the 
head was normal and an EEG was borderline to mildly abnormal.  
In November 1995, the veteran complained of vision problems, 
with distance and close reading.  He was referred for an eye 
examination.  Other records show that he was prescribed 
eyeglasses.  In March 1996, the veteran's existing diagnoses 
included chronic arthritis, migraine seizures, and high blood 
pressure.  In July 1996, he complained of a persistent rash 
on his back.  In December 1996, he was seen for a skin 
fungus, which was diagnosed as tinea corporis.  It was also 
noted that he had a facial rash that was not relieved by 
anti-fungal medication.  Later that month, he was seen with a 
rash over his face and back (the examiner diagnosed it as 
probable allergic rash) and seizure since age 18.  In January 
1997, he was seen again with a skin rash.  He was given 
medication for it, and his arthritis pain medication was 
renewed.  It was also noted then that back pain kept him 
awake at night.  In February 1997, he requested medication 
for his arthritis and back pain.  On a seizure clinic intake 
form in June 1997, the date of onset of seizures was noted to 
be in childhood.  By that time, the veteran had been taking 
Dilantin to control seizures.  In March 2001, he complained 
of a bad back that was aggravated by hard steel beds.  In 
June 2001 and July 2001, he complained of urinary problems 
(voiding dysfunction) and subsequently began medication.  In 
November 2001, he complained of jungle rot on his feet, which 
he reported having ever since Vietnam.  Additional records 
show that the veteran took medication for hypertension, for 
which he periodically had his blood pressure checked.  

In a July 2003 letter, the RO requested the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) to 
verify, with any supporting evidence it might have, the 
veteran's claim of involvement in a helicopter crash during 
service.  The RO attached a copy of the veteran's service 
record and stressor statements.  In September 2004, USASCRUR 
replied that unit histories and Operational Reports-Lessons 
Learned for the veteran's unit showed rocket and mortar 
attacks against the airfield and base on several occasions 
from November 1967 to January 1968.  In researching combat 
losses for the veteran's unit, the only "Smith" found was 
listed as a casualty at the end of January 1968, a couple of 
weeks after the veteran left Vietnam on January 12, 1968.  In 
reviewing aircraft/helicopter crash reports (both combat and 
accident) for the time that the veteran was in Vietnam, there 
was no crash in 1966 verified.  There was noted, however, a 
combat loss to the unit in August 1967, with no injuries 
reported.  Of the four soldiers on board, only the names of 
the pilot and aircraft commander were listed (the names of 
the gunner and crew chief were not listed).  Neither of the 
listed names matches the name of the aircraft commander 
recalled by the veteran in his various statements.  

B.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arthritis, epilepsies, hypertension, and 
psychoses, if manifest to a compensable degree within one 
year following separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

Also, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era (beginning in January 1962 and ending in May 1975) shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

C.  Analysis

1.  Seizure Disorder, Claimed as Epilepsy 

The veteran claims that he first experienced seizures during 
service, after the incident of his helicopter crash, but that 
he was misdiagnosed until he sought treatment following 
service.  However, based on a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
seizure disorder, claimed as epilepsy.  

Service medical records show no complaints, clinical 
findings, or diagnosis of a seizure disorder, to include 
epilepsy.  Post-service medical records show that the veteran 
was not diagnosed with a seizure disorder until the 1990s, as 
disclosed by private records that also indicated 
prescriptions for control of seizures.  In September 1996, 
the diagnosis by a VA examiner was that of petit mal seizure 
disorder.  It is noted that the veteran sought treatment at 
the VA in 1983 for "seizure," at which time he reported 
having a history of seizure-like episodes or spells since an 
aircraft crash 16 years previously.  Some notations at that 
time also indicated that he had had spells since the age of 
16, and it is noteworthy too that on a private intake form in 
June 1997 the date of onset of seizures was reported to be in 
childhood.  In any case, following a period of evaluation and 
testing in 1983, the veteran's diagnosis was that of 
complicated migraine, not seizure, and aside from the 
veteran's own unsubstantiated report of the onset of seizure-
like episodes during service there was no medical evidence 
relating his condition in 1983 to his period of service or to 
trauma therein.  The veteran continued to be seen at the VA 
in 1984 for migraine, and records of these visits likewise do 
not medically relate the disability to service.  

As the record now stands, there is no satisfactory proof that 
the currently diagnosed seizure disorder is related to 
disease or injury in service.  As noted, service medical 
records are negative for clinical findings or diagnosis of a 
seizure disorder, and the initial clinical finding of a 
seizure disorder is many years after the veteran's discharge 
from service in August 1968.  In that regard, service 
connection for epilepsy on a presumptive basis under 
38 C.F.R. § 3.309(a) is also not warranted, as a seizure 
disorder was not manifest within one year of his service 
discharge.  

While there may be evidence of a current disability, the 
record does not contain medical evidence of a disability 
during service or medical evidence relating the current 
disability to a service injury or disease.  The veteran's 
statements during this appeal concerning symptoms of seizure 
during service as a result of a traumatic incident are of 
little probative value in light of the absence of any 
notations of a seizure disorder contemporaneous with service.  
Further, as a lay person, he is not competent to offer an 
opinion as to questions of medical diagnosis or causation.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran's current seizure disorder had its 
onset during service or is otherwise related to service.  The 
weight of the evidence is against the veteran's claim of 
service connection for seizure disorder, claimed as epilepsy.  
As such the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Degenerative joint disease of the Cervical, Thoracic, and 
Lumbar Spine

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for degenerative joint disease of 
the spine.  

Service medical records show no complaints, clinical 
findings, or diagnosis of a chronic disorder pertaining to 
any portion of the spine.  Post-service medical records show 
that the veteran was not treated for complaints referable to 
the back until the 1990s.  However, while private medical 
records indicate that medication was given for arthritis or 
for back pain, the records neither associate the arthritis 
with the spine in particular nor contain X-ray evidence 
confirming actual degenerative joint disease of the spine.  
The VA examiner in September 1996 merely diagnosed a history 
of degenerative joint disease of the cervical and 
thoracolumbar spine.  The examiner did not provide any 
rationale for such diagnosis, which evidently was based on 
the veteran's reported history of pain at all levels of the 
spine.  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In any case, as the record now stands, there is no 
satisfactory proof that the veteran currently has 
degenerative joint disease of the cervical, thoracic, and 
lumbar spine that is related to disease or injury in service.  
As noted, service medical records are negative for clinical 
findings or diagnosis of any such disorder, and the initial 
clinical finding of arthritis - whether or not it is 
associated with the spine and objectively confirmed by X-ray 
evidence - is many years after the veteran's discharge from 
service in August 1968.  Thus, the requirements to establish 
service connection on a direct basis are not met as there is 
no evidence of an in-service disease or injury coupled with 
medical evidence relating the current disability to the in-
service disease or injury.  Further, service connection for 
degenerative joint disease of the spine on a presumptive 
basis under 38 C.F.R. § 3.309(a) is also not warranted, as 
arthritis was not manifest within one year of his service 
discharge.  

The veteran's statements during this appeal relating 
degenerative joint disease of the spine to an in-service 
injury are of little probative value.  As a lay person, he is 
not competent to offer an opinion as to questions of medical 
diagnosis or causation.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has degenerative joint 
disease of the cervical, thoracic, and lumbar spine that had 
its onset during service or is otherwise related to service.  
The weight of the evidence is against the veteran's claim of 
service connection.  As such the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Hypertension 

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hypertension.  

Service medical records show no complaints, clinical 
findings, or diagnosis of hypertension.  Post-service medical 
records show that the veteran was not treated for 
hypertension until the 1990s, as shown by private records 
that indicated prescriptions for control of high blood 
pressure.  A VA examiner in September 1996 noted that the 
veteran had hypertension for the past six years and diagnosed 
hypertension, not service connected.  As the record now 
stands, there is no satisfactory proof that the currently 
diagnosed hypertension is related to disease or injury in 
service.  As noted, service medical records are negative for 
clinical findings or diagnosis of hypertension, and the 
initial clinical finding of hypertension is many years after 
the veteran's discharge from service in August 1968.  

The veteran's statements during this appeal relating 
hypertension to service, including herbicide agents such as 
Agent Orange, are of little probative value.  As a lay 
person, he is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  Service department 
documentation shows that he served in Vietnam from July 1966 
to January 1968, and thus he is presumed exposed to 
herbicides.  However, hypertension is not among the diseases 
listed as associated herbicide exposure.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  In light of the above, the 
presumption of service connection for diseases associated 
with herbicide exposure in service is not applicable in this 
case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
Nor is the presumption of service connection for hypertension 
under 38 C.F.R. § 3.309(a) in order, as hypertension was not 
manifest within one year of his service discharge.  

The Board concludes that there is no competent evidence 
showing that the veteran's current hypertension had its onset 
during service or is otherwise related to service, to include 
herbicide exposure.  The weight of the evidence is against 
the veteran's claim of service connection for hypertension.  
As such the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

4.  A Skin Disorder, to Include Jungle Rot of the Feet 

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for a skin disorder.  Service 
medical records show no complaints, clinical findings, or 
diagnosis of a chronic skin disorder.  He was seen during 
service with lesions on his penis on a three occasions, with 
a diagnosis of herpes simplex on the last visit.  Thereafter, 
he was not treated for a skin disorder until the 1990s, as 
shown by private medical records that indicate prescriptions 
for persistent skin eruptions and rashes.  Various diagnoses 
included tinea corporis and allergic rash, and treatments 
included anti-fungal creams.  On a September 1996 VA 
examination, the veteran reported having recurrent tinea 
cruris since Vietnam.  At that time there was a clinical 
finding of a rash on the back, and the examiner diagnosed 
history of tinea cruris, not currently active.  

As the record now stands, there is no satisfactory proof that 
the veteran currently has a skin disorder, to include jungle 
rot of the feet, that is related to disease or injury in 
service.  As noted, service medical records are negative for 
clinical findings or diagnosis of any skin disorders, with 
the exception of herpes simplex on the penis, which has not 
been noted among the veteran's current skin disorders.  The 
initial clinical finding of a skin disorder (other than 
herpes simplex on the penis) is many years after the 
veteran's discharge from service in August 1968.  

The Board moreover is not persuaded that the VA examiner's 
diagnosis of a history of tinea cruris (currently not active) 
constitutes medical evidence of a nexus between the skin 
disorder and service.  In that regard, it is noted that the 
weight of a medical opinion is diminished where that opinion 
is based on an inaccurate factual premise or where the basis 
for the opinion is not stated.  See Reonal v. Brown, 5 Vet. 
App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  It is also well 
established that the Board is not bound to accept medical 
opinions, which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal, op. cit.; and Guimond v. Brown, 
6 Vet. App. 69 (1993); Pond v. West, 12 Vet. App. 341 (1999).  
In the instant case, the veteran himself reported tinea 
cruris since Vietnam to the examiner.  When reviewed side by 
side with actual service records, it is clear that the 
examiner's diagnosis was based on review of the veteran's 
medical chart and recorded history as opposed to 
documentation made contemporary with service.
 
The veteran's statements during this appeal relating a skin 
disorder are of little probative value.  As a lay person, he 
is not competent to offer an opinion as to questions of 
medical diagnosis or causation.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  While service department 
documentation shows that he served in Vietnam from July 1966 
to January 1968, and is thus presumed exposed to herbicides, 
the veteran does not have a diagnosed skin disorder that is 
among the diseases listed as associated herbicide exposure.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  In light of 
the above, the presumption of service connection for diseases 
associated with herbicide exposure in service would not be 
applicable in this case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  

The Board concludes that there is no competent evidence 
showing that the veteran's currently diagnosed skin disorder 
that had its onset during service or is otherwise related to 
service.  The weight of the evidence is against the veteran's 
claim of service connection.  As such the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

5.  An Eye Disorder  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for an eye disorder.  Service 
medical records show no complaints, clinical findings, or 
diagnosis of an eye injury or chronic eye disorder.  The 
veteran was seen on one occasion during service with 
complaints of a spot on his right eye, which was diagnosed as 
vitreous detachment of the right eye, but no medication was 
required.  Thereafter, he did not receive treatment relating 
to the eyes until the 1990s, as shown by private medical 
records that indicate prescriptions for eyeglasses to correct 
refractive error.  A September 1996 VA examiner diagnosed 
refractive error of the eyes that was corrected with glasses.  
There is no current medical evidence of vitreous detachment, 
which had been diagnosed in service in March 1966.  

As the record now stands, there is no satisfactory proof that 
the veteran's current eye disorder, diagnosed as refractive 
error, is related to disease or injury in service.  In any 
case, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2005).

Thus, although there is evidence to support the existence of 
a current medical problem involving the eyes, this particular 
disorder, noted to be only refractive error, is not deemed a 
disability under VA law.  38 C.F.R. § 3.303(c).  Accordingly, 
the veteran's claim for service connection for an eye 
disorder must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

The Board has carefully considered the benefit of the doubt 
rule in this case, but as the preponderance of the evidence 
is against the claim for service connection for an eye 
disorder, the evidence is not in equipoise and so there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

6.  Organic Brain Syndrome 

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for organic brain syndrome.  
Service medical records show no complaints, clinical 
findings, or diagnosis of organic brain syndrome.  Post-
service medical records do not show that the veteran has been 
treated for organic brain syndrome, and there is no diagnosis 
of such on a VA examination in September 1996.  As the record 
now stands, there is no medical evidence of a current 
diagnosis of organic brain syndrome.  The VA law and 
regulations require that for service connection to be 
established there must be a disability incurred or aggravated 
during service.  Without evidence of a present disability, 
there can be no service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The veteran's statements during this appeal relating an 
organic brain syndrome to service are of little probative 
value, because as a lay person, he is not competent to offer 
an opinion as to questions of medical diagnosis or causation.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  Even assuming 
there was a current diagnosis of organic brain syndrome, the 
requirements to establish service connection on a direct 
basis would not be met as there is no evidence of an in-
service disease or injury coupled with medical evidence 
relating the current disability to the in-service disease or 
injury.  Further, service connection for such condition on a 
presumptive basis under 38 C.F.R. § 3.309(a) would also not 
be warranted, as an organic brain syndrome was not manifest 
within one year of the veteran's service discharge.  

The Board concludes that there is no competent evidence 
showing that the veteran currently has organic brain syndrome 
that had its onset during service or is otherwise related to 
service.  The weight of the evidence is against the veteran's 
claim of service connection for organic brain syndrome.  As 
such the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

7.  PTSD 

The veteran contends that he has PTSD related to the incident 
of a helicopter crash during service in Vietnam.  He claims 
that he has flashbacks of the traumatic experience.  On 
several statements, he indicates that he was the crew chief 
on that helicopter, and he provided the name of the 
helicopter commander (he did not recall the name of the pilot 
or gunner).  He also claims that he becomes sick upon 
recalling other images of Vietnam, to include napalm, hauling 
dead bodies, and thinking of his radio technician 
("Smitty," or Smith) who was killed by enemy forces.  He 
indicated that he had difficulty in expressing himself and 
articulating to a VA examiner his intrusive thoughts of 
Vietnam experiences.  However, based on a careful review of 
the record, the Board finds that the preponderance of the 
evidence is against his claim of service connection for PTSD.  

In this case, there is no service medical evidence revealing 
that the veteran suffered from any psychiatric 
manifestations.  Post-service medical records likewise do not 
show any complaints, clinical findings, or diagnosis of a 
psychiatric disorder.  The VA examiner in September 1996 
acknowledged that formal psychological testing was not 
performed, ostensibly on the basis of the veteran's denial of 
intrusive wartime thoughts or dreams.  The veteran now claims 
that he has difficulty in articulating psychological 
manifestations.  Nevertheless, he has furnished no medical 
evidence of treatment for a psychiatric disorder.  

As noted, there is no medical evidence of a psychiatric 
disorder in service or within the one-year presumptive 
period.  The veteran has specifically claimed service 
connection for PTSD, and there is no medical evidence of a 
current diagnosis of PTSD.  The VA law and regulations 
require that for service connection to be established there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

The VA regulations also provide that, in order to establish 
service connection, the requirement of a diagnosis of PTSD 
must be met.  38 C.F.R. § 3.304(f).  As the record is devoid 
of a current diagnosis of PTSD, verification of the veteran's 
alleged stressors experienced during service to support a 
diagnosis of PTSD is not necessary.  The RO nevertheless made 
attempts to verify claimed stressors, but a reply from 
USASCRUR was inconclusive.  In that regard, it is noted that 
a helicopter crash was documented to have taken place in the 
veteran's unit in August 1967; however, neither the date nor 
the name of the listed aircraft commander matched that 
furnished by the veteran.  It would therefore appear that, 
coupled with no documented combat citations or awards, the 
veteran did not engage in combat with the enemy while in 
Vietnam.  

While the veteran believes that he currently suffers a 
psychiatric disorder such as PTSD as a result of service, as 
a layperson, he does not have the medical expertise necessary 
to diagnose his condition.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

8.  Hypothyroidism 

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hypothyroidism.  

Service medical records show no complaints, clinical 
findings, or diagnosis of hypothyroidism.  Post-service 
medical records do not show that the veteran has been treated 
for hypothyroidism, and there is no diagnosis of such on a VA 
examination in September 1996.  As the record now stands, 
there is no medical evidence of a current diagnosis of 
hypothyroidism.  The VA law and regulations require that for 
service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements during this appeal relating 
hypothyroidism to service, including herbicide agents such as 
Agent Orange, are of little probative value.  As a lay 
person, he is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  While service department 
documentation shows that he served in Vietnam from July 1966 
to January 1968, and is thus presumed exposed to herbicides, 
hypothyroidism is not among the diseases listed as associated 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  In light of the above, even assuming there was a 
current diagnosis of hypothyroidism, the presumption of 
service connection for diseases associated with herbicide 
exposure in service would not be applicable in this case.  38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has hypothyroidism that 
had its onset during service or is otherwise related to 
service, to include herbicide exposure.  The weight of the 
evidence is against the veteran's claim of service connection 
for hypothyroidism.  As such the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

9.  Hyperuricism 

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for hyperuricism.  

Service medical records show no complaints, clinical 
findings, or diagnosis of hyperuricism.  Post-service medical 
records do not show that the veteran has been treated for 
hyperuricism, and there is no diagnosis of such on a VA 
examination in September 1996.  Private records do show 
treatment for urinary problems such as voiding dysfunction; 
however, there is no evidence of these problems prior to the 
1990s, many years after the veteran's discharge from service.  
In any case, there is no medical evidence of a current 
diagnosis of hyperuricism, by private medical providers or 
VA.  The VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The veteran's statements during this appeal relating 
hyperuricism to service, including herbicide agents such as 
Agent Orange, are of little probative value.  As a lay 
person, he is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  While service department 
documentation shows that he served in Vietnam from July 1966 
to January 1968, and is thus presumed exposed to herbicides, 
hyperuricism is not among the diseases listed as associated 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  In light of the above, even assuming there was a 
current diagnosis of hyperuricism, the presumption of service 
connection for diseases associated with herbicide exposure in 
service would not be applicable in this case.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has hyperuricism that had 
its onset during service or is otherwise related to service, 
to include herbicide exposure.  The weight of the evidence is 
against the veteran's claim of service connection for 
hyperuricism.  As such the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

10.  Disorders of the Shoulders, Arms, Elbows, Wrists, Hands, 
Fingers, Hips, Legs, Thighs, Knees, Ankles, Feet, and Toes  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for disorders of the shoulders, 
arms, elbows, wrists, hands, fingers, hips, legs, thighs, 
knees, ankles, feet, and toes.    

Service medical records show no complaints, clinical 
findings, or diagnosis of chronic disorders pertaining to the 
above-named body parts.  There was a complaint of chronic 
left arm numbness in February 1968, but there was no 
diagnosis given.  Post-service medical records show that the 
veteran was treated for complicated migraine in 1983 and 1984 
at the VA, a condition that was associated with numbness on 
the right side of his body (hand, arm, neck, face).  
Thereafter, he was not treated for disorders relating to the 
extremities until the 1990s, as shown by private records that 
indicated prescriptions for chronic arthritis.  The medical 
evidence does not clearly identify the joints affected by the 
arthritis and pain, and the VA examiner did not diagnosis 
arthritis or any disorder affecting the extremities at issue.  
In any case, as the record now stands, there is no 
satisfactory proof that the veteran currently has disorders 
of the shoulders, arms, elbows, wrists, hands, fingers, hips, 
legs, thighs, knees, ankles, feet, and toes that are related 
to disease or injury in service.  As noted, service medical 
records are negative for clinical findings or diagnosis of 
any such disorders to include arthritis, and the initial 
clinical finding of arthritis is many years after the 
veteran's discharge from service in August 1968.  Thus, the 
requirements to establish service connection on a direct 
basis are not met as there is no evidence of an in-service 
disease or injury coupled with medical evidence relating the 
current disability to the in-service disease or injury.  
Further, service connection for arthritis on a presumptive 
basis under 38 C.F.R. § 3.309(a) is also not warranted, as 
arthritis was not manifest within one year of his service 
discharge.  

The veteran's statements during this appeal relating 
disorders of the shoulders, arms, elbows, wrists, hands, 
fingers, hips, legs, thighs, knees, ankles, feet, and toes to 
service are of little probative value.  As a lay person, he 
is not competent to offer an opinion as to questions of 
medical diagnosis or causation.  See Espiritu v. Brown, 
2 Vet. App. 492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has disorders of the 
shoulders, arms, elbows, wrists, hands, fingers, hips, legs, 
thighs, knees, ankles, feet, and toes that had their onset 
during service or are otherwise related to service.  The 
weight of the evidence is against the veteran's claim of 
service connection.  As such the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Merits of the Claim for a Higher Rating for Tinnitus

The veteran believes that a rating in excess of 10 percent 
for his service-connected tinnitus is warranted.  
Specifically, he claims entitlement to a 10 percent 
evaluation for each ear.  In a January 2003 rating decision, 
the RO granted an initial rating of 10 percent for tinnitus, 
effective the date of his original claim for service 
connection in August 1996.  The RO stated that a higher 
evaluation was not warranted on the basis that a 10 percent 
evaluation was the maximum evaluation allowed for the 
condition [under 38 C.F.R. § 4.87, Diagnostic Code 6260].  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  The veteran's claim was thus affected by 
the stay and held in abeyance pending further judicial 
development.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id., slip 
op. at 9-10.  Finding that there was a lack of evidence in 
the record suggesting that VA's interpretation of Diagnostic 
Code 6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  In other words, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus under both the old and new versions of 
the regulation.  38 C.F.R. §4.87, Diagnostic Code 6260.  
Therefore, his claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied under 
both the old and new versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, from the effective date of service 
connection in August 1996, the veteran's tinnitus has been 
evaluated as 10 percent disabling, which is the schedular 
maximum authorized under VA regulations.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for seizure disorder, claimed as epilepsy, 
is denied.

Service connection for degenerative joint disease of the 
cervical, thoracic, and lumbar spine is denied.  

Service connection for hypertension is denied. 

Service connection for a skin disorder, to include jungle rot 
of the feet, is denied.  

Service connection for an eye disorder is denied.  

Service connection for organic brain syndrome is denied.  

Service connection for PTSD is denied.  

Service connection for hypothyroidism is denied.  

Service connection for hyperuricism is denied.  

Service connection for disorders of the shoulders, arms, 
elbows, wrists, hands, fingers, hips, legs, thighs, knees, 
ankles, feet, and toes is denied.  

An initial schedular evaluation in excess of 10 percent for 
tinnitus, to include entitlement to a separate rating for 
each ear, is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


